              Case 4:19-cv-00354-JM Document 21 Filed 09/24/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      WESTERN DIVISION


KATHLEEN TORRENCE                                                                       PLAINTIFF

V.                                              4:19CV00354 JM

AUTOMOBILE CLUB
INTER-INSURANCE EXCHANGE                                                                DEFENDANT

                                                     ORDER

          Pending is the Plaintiff’s motion to remand the case to state court because Defendant

Automobile Club Inter-Insurance Exchange (the “Exchange”) removed the case more than 30

days after receiving notice of the case. The Exchange objects to the motion.

          The Exchange was served with the complaint and summons on April 24, 2019. The

notice of removal was filed on May 16, 2019, twenty-two days later. Plaintiff argues that the

previously named defendant, AAA Arkansas Insurance Agency, Inc. (“AAA”),1 and the

Exchange are so closely connected that service on AAA meets the formal service requirement for

the Exchange’s thirty-day removal window under § 1446(b). AAA was served on March 5,

2019. The Court disagrees.

          Title 28 of the United States Code § 1446(b) states: “The notice of removal of a civil

action or proceeding shall be filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based. . . .” 28 U.S.C.A. § 1446 (West). The Eighth Circuit has

explained that the time for filing a notice of removal begins to run when the defendant receives

formal process, not when the defendant has notice of the case.



1
    The Court granted Plaintiff’s motion to voluntarily dismiss AAA on September 10, 2019.
          Case 4:19-cv-00354-JM Document 21 Filed 09/24/19 Page 2 of 2



       The Court held that formal process is required, noting the difference between mere notice
       to a defendant and official service of process: ‘An individual or entity named as a
       defendant is not obliged to engage in litigation unless notified of the action, and brought
       under a court's authority, by formal process.’ Thus, a defendant is ‘required to take
       action’ as a defendant—that is, bound by the thirty-day limit on removal—'only upon
       service of a summons or other authority-asserting measure stating the time within which
       the party served must appear and defend.’ The Court essentially acknowledged the
       significance of formal service to the judicial process, most notably the importance of
       service in the context of the time limits on removal. . . .

Marano Enterprises of Kansas v. Z-Teca Restaurants, L.P., 254 F.3d 753, 756 (8th Cir. 2001)

(quoting Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 119 S.Ct. 1322, 143

L.Ed.2d 448 (1999)). See also 28 U.S.C. § 1446(b)(2)(B).

       For this reason, Plaintiff’s motion to remand (ECF No. 8) is DENIED.

       IT IS SO ORDERED this 24th day of September, 2019.



                                             _______________________________
                                             James M. Moody Jr.
                                             United States District Judge
